Crew III, J.
(dissenting). There can be no doubt that trial court orders granting or denying increases in the statutorily recommended fees under County Law article 18-B provide no basis for justiciable review (see e.g. Matter of Director of Assigned Counsel Plan of City of N.Y., 87 NY2d 191 [1995]; Matter of Werfel v Agresta, 36 NY2d 624 [1975]). To the extent that the complaint here can be read as challenging the individual awards recited therein, I agree with the majority that such awards are beyond our review powers. I, however, read the *749complaint, at least in part, and as argued on appeal, to allege a prospective injury or harm as the result of the misinterpretation of the statute at issue, as a consequence of which plaintiffs request a declaration as to the proper interpretation of such statute.
It has long been the rule that a declaratory judgment action is the appropriate vehicle for settling a justiciable controversy “where a constitutional question is involved or the legality or meaning of a statute is in question and no question of fact is involved” (Dun & Bradstreet v City of New York, 276 NY 198, 206 [1937] [emphasis added]; see Matter of Morgenthau v ErIbaum, 59 NY2d 143 [1983], cert denied 464 US 993 [1983]; New York County Lawyers’ Assn. v State of New York, 294 AD2d 69 [2002]; Compass Adjusters & Investigators v Commissioner of Taxation & Fin. of State of N.Y., 197 AD2d 38 [1994]; 43 NY Jur 2d, Declaratory Judgments § 29). Indeed, in a case remarkably similar to the case at bar, it was held that a declaratory judgment action was the proper vehicle to determine whether the Division of the Budget properly interpreted Judiciary Law § 35-b in refusing to approve compensation beyond lead and associate counsel in capital cases (Mahoney v Pataki, 98 NY2d 45, 51 [2002]; see New York County Lawyers’ Assn. v State of New York, supra at 74). Here, plaintiffs have alleged a justiciable claim of prospective injury and appropriately request a declaration as to the proper interpretation of the statute in question. I would, therefore, address the merit of plaintiffs’ claim.
Ordered that the order is reversed, on the law, without costs, and complaint dismissed.